Exhibit 10.1




























IGI LABORATORIES, INC.

IGEN, INC.

IGI LABS, INC.

LOAN AND SECURITY AGREEMENT











This LOAN AND SECURITY AGREEMENT (the “Agreement”) is entered into as of August
31, 2012, by and between Square 1 Bank (“Bank”) and IGI Laboratories, Inc., a
Delaware corporation (“IGI”), Igen, Inc., a Delaware corporation (“Igen”), and
IGI Labs, Inc., a Delaware corporation (“IGI Labs”; and IGI, Igen and IGI Labs
referred to herein individually and collectively as “Borrower”).




RECITALS




Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.




AGREEMENT




The parties agree as follows:




1.

DEFINITIONS AND CONSTRUCTION.




1.1

Definitions. As used in this Agreement, all capitalized terms shall have the
definitions set forth on Exhibit A. Any term used in the Code and not defined
herein shall have the meaning given to such term in the Code; provided, however,
that if a term is defined in Article 9 of the Code differently than in another
article of the Code, the term shall have the meaning specified in Article 9 of
the Code.




1.2

Accounting Terms. Any accounting term not specifically defined on Exhibit A
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP (except for non-compliance with FAS 123R in monthly
reporting). The term “financial statements” shall include the accompanying notes
and schedules.




2.

LOAN AND TERMS OF PAYMENT.




2.1

Credit Extensions.




(a)

Promise to Pay. Borrower promises to pay to Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.




(b)

Advances Under Formula Revolving Line.




(i)

Amount. Subject to and upon the terms and conditions of this Agreement,
including, without limitation, the Aggregate Borrowing Limit set forth in
Section 0 hereof, Borrower may request Formula Advances in an aggregate
outstanding principal amount not to exceed the lesser of: (A) the Formula
Revolving Line; or (B) the Borrowing Base. Amounts borrowed pursuant to this
Section 2.1(b) may be repaid and reborrowed at any time prior to the Formula
Revolving Maturity Date, at which time all Formula Advances under this Section
2.1(b) shall be immediately due and payable. Borrower may prepay any Formula
Advances at any time without penalty or premium.








1







(ii)

Form of Request. Whenever Borrower desires a Formula Advance, Borrower will
notify Bank by facsimile transmission, telephone or email no later than 3:30
p.m. Eastern time (2:30 p.m. Eastern time for wire transfers), on the Business
Day that such Formula Advance is to be made. Each such notification shall be
promptly confirmed by a Loan Advance/Paydown Request Form substantially in the
form of Exhibit C. Bank is authorized to make Formula Advances under this
Agreement, based upon instructions received from an Authorized Officer, or
without instructions if in Bank’s discretion such Formula Advances are necessary
to meet Obligations which have become due and remain unpaid. Bank shall be
entitled to rely on any telephonic or email notice given by a person whom Bank
reasonably believes to be an Authorized Officer or a designee thereof, and
Borrower shall indemnify and hold Bank harmless for any damages, loss, costs and
expenses suffered by Bank as a result of such reliance. Bank will credit the
amount of Formula Advances made under this Section 2.1(b) to IGI Labs’ deposit
account.




(c)

Advances Under Non-Formula Revolving Line




(i)

Amount. Subject to and upon the terms and conditions of this Agreement,
including, without limitation, the Aggregate Borrowing Limit set forth in
Section 0 hereof, Borrower may request Non-Formula Advances in an aggregate
outstanding principal amount not to exceed the Non-Formula Revolving Line, less
any amounts outstanding under the Ancillary Services Sublimit. Amounts borrowed
pursuant to this Section 2.1(c) may be repaid and reborrowed at any time prior
to the Non-Formula Revolving Maturity Date, at which time all Non-Formula
Advances under this Section 2.1(c) shall be immediately due and payable.
Borrower may prepay any Non-Formula Advances at any time without penalty or
premium.




(ii)

Form of Request. Whenever Borrower desires a Non-Formula Advance, Borrower will
notify Bank by facsimile transmission, telephone or email no later than 3:30
p.m. Eastern time (2:30 p.m. Eastern time for wire transfers), on the Business
Day that such Non-Formula Advance is to be made. Each such notification shall be
promptly confirmed by a Loan Advance/Paydown Request Form substantially in the
form of Exhibit C. Bank is authorized to make Non-Formula Advances under this
Agreement, based upon instructions received from an Authorized Officer, or
without instructions if in Bank’s discretion such Non-Formula Advances are
necessary to meet Obligations which have become due and remain unpaid. Bank
shall be entitled to rely on any telephonic or email notice given by a person
whom Bank reasonably believes to be an Authorized Officer or a designee thereof,
and Borrower shall indemnify and hold Bank harmless for any damages, loss, costs
and expenses suffered by Bank as a result of such reliance. Bank will credit the
amount of Non-Formula Advances made under this Section 2.1(c) to IGI Labs’
deposit account.








2







(iii)

Ancillary Services Sublimit. Subject to the availability under the Non-Formula
Revolving Line, at any time and from time to time from the date hereof through
the Business Day immediately prior to the Non-Formula Revolving Maturity Date,
Borrower may request the provision of Ancillary Services from Bank. The
aggregate limit of the Ancillary Services shall not exceed the Ancillary
Services Sublimit, provided that availability under the Non-Formula Revolving
Line shall be reduced by the aggregate limits of (i) any outstanding and undrawn
amounts under all Letters of Credit issued hereunder, (ii) corporate credit card
services provided by Bank to Borrower, (iii) the total amount of any automated
clearing house processing reserves, (iv) the applicable Foreign Exchange Reserve
Percentage, and (v) any other reserves taken by Bank in connection with other
treasury management services requested by Borrower and approved by Bank. In
addition, Bank may, in its sole discretion, charge as Non-Formula Advances any
amounts for which Bank becomes liable to third parties in connection with the
provision of the Ancillary Services. The terms and conditions (including
repayment and fees) of such Ancillary Services shall be subject to the terms and
conditions of the Bank’s standard forms of application and agreement for the
applicable Ancillary Services, which Borrower hereby agrees to execute.




(iv)

Collateralization of Obligations Extending Beyond Maturity. If Borrower has not
secured to Bank’s satisfaction its obligations with respect to any Ancillary
Services by the Non-Formula Revolving Maturity Date, then, effective as of such
date, the balance in any deposit accounts held by Bank and the certificates of
deposit or time deposit accounts issued by Bank in Borrower’s name (and any
interest paid thereon or proceeds thereof, including any amounts payable upon
the maturity or liquidation of such certificates or accounts), shall
automatically secure such obligations to the extent of the then continuing or
outstanding Ancillary Services. Borrower authorizes Bank to hold such balances
in pledge and to decline to honor any drafts thereon or any requests by Borrower
or any other Person to pay or otherwise transfer any part of such balances for
so long as the applicable Ancillary Services are outstanding or continue.




(d)

Term Advances.




(i)

Subject to and upon the terms and conditions of this Agreement, including,
without limitation, the Aggregate Borrowing Limit set forth in Section 0 hereof,
Bank agrees to make Term Advances to Borrower in two tranches, Tranche A and
Tranche B. Borrower may request that Bank make one (1) or more Term Advances in
an aggregate amount of up to $1,750,000 (the “Tranche A Limit”) under Tranche A
(the “Tranche A Term Advance” or the “Tranche A Term Advances”) at any time on
or after the Closing Date through the Availability End Date. The proceeds of the
Tranche A Term Advances shall be used first to repay any of Borrower’s
obligations to Amzak Capital Management LLC, and second for general working
capital purposes.




Borrower may request that Bank make one (1) or more Term Advances in an
aggregate amount of up to $750,000 (the “Tranche B Limit”) under Tranche B (the
“Tranche B Term Advance” or the “Tranche B Term Advances”) at any time on or
after the Tranche B Availability Start Date through the Availability End Date.
The proceeds of the Tranche B Term Advances shall be used for general working
capital purposes.








3







(ii)

Interest shall accrue from the date of each Term Advance at the rate specified
in Section 0, and prior to the Interest Only End Date shall be payable monthly
beginning on the last day of the month next following such Term Advance, and
continuing on the last day of each month thereafter. Any Term Advances that are
outstanding on the Interest Only End Date shall be payable in 30 equal monthly
installments of principal, plus all accrued interest, beginning on the last day
of the month immediately following the Interest Only End Date, and continuing on
the last day of each month thereafter through the Term Loan Maturity Date. Any
Term Advances that are made after the Interest Only End Date and on or before
the Availability End Date shall be payable in equal monthly installments of
principal, plus all accrued interest, beginning one month following each such
Term Advance and continuing on the same day of each month thereafter through the
Term Loan Maturity Date. On the Term Loan Maturity Date, all amounts due in
connection with the Term Advances and any other amounts due under this Agreement
shall be immediately due and payable. Term Advances, once repaid, may not be
reborrowed. Borrower may prepay any Term Advances at any time without penalty or
premium.




(iii)

When Borrower desires to obtain a Term Advance, Borrower shall notify Bank
(which notice shall be irrevocable) by facsimile transmission to be received no
later than 3:30 p.m. Eastern time on the day on which the Term Advance is to be
made. Such notice shall be (a) substantially in the form of Exhibit C and (b)
signed by an Authorized Officer. Bank will credit the amount of the Term
Advances made under this Section 2.1(d) to IGI Labs’ operating account at Bank.




2.2

Aggregate Borrowing Limit; Overadvances. The aggregate amount of outstanding
Credit Extensions hereunder shall at no time exceed the Aggregate Borrowing
Limit. If the aggregate amount of the outstanding Formula Advances exceeds the
lesser of the Formula Revolving Line or the Borrowing Base at any time, Borrower
shall immediately pay to Bank, in Cash, the amount of such excess. If the
aggregate amount of the outstanding Non-Formula Advances exceeds the Non-Formula
Revolving Line at any time, Borrower shall immediately pay to Bank, in Cash, the
amount of such excess. If the aggregate amount of outstanding Tranche A Advances
exceeds the Tranche A Limit at any time, Borrower shall immediately pay to Bank,
in Cash, the amount of such excess. If the aggregate amount of outstanding
Tranche B Advances exceeds the Tranche B Limit at any time, Borrower shall
immediately pay to Bank, in Cash, the amount of such excess. If the aggregate
amount of outstanding Credit Extensions hereunder exceeds the Aggregate
Borrowing Limit at any time, Borrower shall immediately pay to Bank, in Cash,
the amount of such excess.




2.3

Interest Rates, Payments, and Calculations.




(a)

Interest Rates.




(i)

Formula Advances. Except as set forth in Section 0(b), the Formula Advances
shall bear interest, on the outstanding daily balance thereof, at a variable
annual rate equal to the greater of: (A) 1.90% above the Prime Rate then in
effect; or (B) 5.65%.




(ii)

Non-Formula Advances. Except as set forth in Section 2.3(b), the Non-Formula
Advances shall bear interest, on the outstanding daily balance thereof, at a
variable annual rate equal to the greater of: (A) 2.15% above the Prime Rate
then in effect; or (B) 5.90%.




(iii)

Term Advances. Except as set forth in Section 2.3(b), the Term Advances shall
bear interest, on the outstanding daily balance thereof, at a variable annual
rate equal to the greater of: (A) 2.40% above the Prime Rate then in effect; or
(B) 6.15%.








4







(b)

Late Fee; Default Rate. If any payment is not made within 15 days after the date
such payment is due, Borrower shall pay Bank a late fee equal to the lesser of
(i) five percent (5%) of the amount of such unpaid amount or (ii) the maximum
amount permitted to be charged under applicable law. All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to five (5) percentage points above the interest
rate applicable immediately prior to the occurrence of the Event of Default.




(c)

Payments. Interest under the Formula Revolving Line and the Non-Formula
Revolving Line shall be due and payable on the 5th calendar day of each month
prior to the Formula Revolving Maturity Date or Non-Formula Revolving Maturity
Date, respectively. Bank may, at its option, charge such interest, all Bank
Expenses, and all Periodic Payments against any of Borrower’s deposit accounts
or against the Formula Revolving Line or Non-Formula Revolving Line, in which
case those amounts shall thereafter accrue interest at the rate then applicable
hereunder to Formula Advances or Non-Formula Advances. Any interest not paid
when due shall be compounded by becoming a part of the Obligations, and such
interest shall thereafter accrue interest at the rate then applicable hereunder.




(d)

Computation. In the event the Prime Rate is changed from time to time hereafter,
the applicable rate of interest hereunder shall be increased or decreased,
effective as of the day the Prime Rate is changed, by an amount equal to such
change in the Prime Rate. All interest chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days
elapsed. Bank shall use commercially reasonable efforts to notify Borrower of
the effective date and the amount of each such change in interest rate, but
failure to so notify the Borrower shall not be a violation of this Agreement.




2.4

Crediting Payments. Prior to the occurrence of an Event of Default, Bank shall
credit a wire transfer of funds, check or other item of payment to such deposit
account or Obligation as Borrower specifies. After the occurrence and during the
continuance of an Event of Default, Bank shall have the right, in its sole
discretion, to immediately apply any wire transfer of funds, check, or other
item of payment Bank may receive to conditionally reduce Obligations, but such
applications of funds shall not be considered a payment on account unless such
payment is of immediately available federal funds or unless and until such check
or other item of payment is honored when presented for payment. Notwithstanding
anything to the contrary contained herein, any wire transfer or payment received
by Bank after 5:30 p.m. Eastern time shall be deemed to have been received by
Bank as of the opening of business on the immediately following Business Day.
Whenever any payment to Bank under the Loan Documents would otherwise be due
(except by reason of acceleration) on a date that is not a Business Day, such
payment shall instead be due on the next Business Day, and additional fees or
interest, as the case may be, shall accrue and be payable for the period of such
extension.




2.5

Fees. Borrower shall pay to Bank the following:




(a)

Facility Fee. On or before the Closing Date, a fee equal to $15,000, which shall
be nonrefundable.




(b)

Bank Expenses. On the Closing Date, all Bank Expenses incurred through the
Closing Date, and, after the Closing Date, all Bank Expenses, as and when they
become due. Bank shall, upon request from Borrower, provide Borrower with an
accounting, in form and substance satisfactory to Bank in its sole discretion,
of any Bank Expenses paid by Borrower.








5







(c)

Success Fee. Upon the earlier of (i) the Term Loan Maturity Date, or (ii)
repayment in full of the Obligations and termination of Bank’s obligation to
make Credit Extensions hereunder, Borrower shall pay to Bank a success fee of
$45,000. This Section 2.5(c) shall survive any termination of this Agreement.




2.6

Term. This Agreement shall become effective on the Closing Date and, subject to
Section 0, shall continue in full force and effect for so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.




3.

CONDITIONS OF LOANS.




3.1

Conditions Precedent to Closing. The agreement of Bank to enter into this
Agreement on the Closing Date is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, each of the
following items and completed each of the following requirements:




(a)

this Agreement;




(b)

an officer’s certificate of each Borrower certifying with respect to the
incumbency of Authorized Officers and resolutions of each Borrower authorizing
the execution and delivery of this Agreement;




(c)

a financing statement (Form UCC-1) with respect to each of IGI, Igen and IGI
Labs;




(d)

Borrower shall have opened and funded not less than $50,000 in deposit accounts
held with Bank;




(e)

the certificate(s) for the Shares, together with Assignment(s) separate from
Certificates, duly executed by the pledgor in blank;




(f)

payment of the fees and Bank Expenses then due specified in Section 0, which may
be debited from any of Borrower’s accounts with Bank or deducted from the
proceeds of any Term Advance, Formula Advance, or Non-Formula Advance made on
the Closing Date;




(g)

current SOS Reports indicating that except for Permitted Liens, there are no
other security interests or Liens of record in the Collateral;




(h)

current financial statements, including audited statements (or such other level
required by the Investment Agreement) for IGI’s most recently ended fiscal year,
together with an unqualified opinion (or an opinion qualified only for going
concern so long as Borrower’s investors provide additional equity as needed),
company prepared consolidated and consolidating balance sheets, income
statements, and statements of cash flows for the most recently ended month in
accordance with Section 6.2, and such other updated financial information as
Bank may reasonably request;








6







(i)

current Compliance Certificate in accordance with Section 6.2;




(j)

a payoff letter duly executed by Amzak Capital Management LLC;




(k)

a Borrower Information Certificate for each Borrower; and




(l)

such other documents or certificates, and completion of such other matters, as
Bank may reasonably request.




3.2

Conditions Precedent to all Credit Extensions. The obligation of Bank to make
each Credit Extension, including the initial Credit Extension, is contingent
upon Borrower’s compliance with Section 3.1 above, and is further subject to the
following conditions:




(a)

timely receipt by Bank of the Loan Advance/Paydown Request Form as provided in
Section 0;




(b)

Prior to the initial Credit Extension, Borrower shall have transferred at least
$750,000 into operating accounts held with Bank and, at the time of each other
Credit Extension, Borrower shall be in compliance with Section 6.6 hereof; and




(c)

the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such Loan
Advance/Paydown Request Form and on the effective date of each Credit Extension
as though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date). The making of each Credit Extension shall be
deemed to be a representation and warranty by Borrower on the date of such
Credit Extension as to the accuracy of the facts referred to in this Section
3.2.




4.

CREATION OF SECURITY INTEREST.




4.1

Grant of Security Interest. Borrower grants and pledges to Bank a continuing
security interest in the Collateral to secure prompt repayment of any and all
Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
later-acquired Collateral, subject to Permitted Liens or as disclosed in the
Schedule. Subject to Permitted Liens, Borrower also hereby agrees not to sell,
transfer, assign, mortgage, pledge, lease, grant a security interest in, or
encumber any of its Intellectual Property. Notwithstanding any termination of
this Agreement or of any filings undertaken related to Bank’s rights under the
Code, Bank’s Lien on the Collateral shall remain in effect for so long as any
Obligations are outstanding.








7







4.2

Perfection of Security Interest. Borrower authorizes Bank to file at any time
financing statements, continuation statements, and amendments thereto that (i)
either specifically describe the Collateral or describe the Collateral as all
assets of Borrower of the kind pledged hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable. Borrower
shall have possession of the Collateral, except where expressly otherwise
provided in this Agreement or where Bank chooses to perfect its security
interest by possession in addition to the filing of a financing statement. Where
Collateral is in possession of a third party bailee, Borrower shall take such
steps as Bank reasonably requests for Bank to (i) subject to Section 7.10 below,
obtain an acknowledgment, in form and substance satisfactory to Bank, of the
bailee that the bailee holds such Collateral for the benefit of Bank, and (ii)
obtain “control” of any Collateral consisting of investment property, deposit
accounts, letter-of-credit rights or electronic chattel paper (as such items and
the term “control” are defined in Revised Article 9 of the Code) by causing the
securities intermediary or depositary institution or issuing bank to execute a
control agreement in form and substance reasonably satisfactory to Bank.
Borrower will not create any chattel paper without placing a legend on the
chattel paper reasonably acceptable to Bank indicating that Bank has a security
interest in such chattel paper. Borrower from time to time may deposit with Bank
specific cash collateral to secure specific Obligations; Borrower authorizes
Bank to hold such specific balances in pledge and to decline to honor any drafts
thereon or any request by Borrower or any other Person to pay or otherwise
transfer any part of such balances for so long as the specific Obligations are
outstanding. Borrower shall take such other actions as Bank requests to perfect
its security interests granted under this Agreement.




4.3

Pledge of Collateral. Borrower hereby pledges, assigns and grants to Bank a
security interest in all the Shares, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing,
as security for the performance of the Obligations. On the Closing Date, the
certificate or certificates for the Shares will be delivered to Bank,
accompanied by an instrument of assignment duly governing the Shares, and
Borrower shall cause the books of each entity whose Shares are part of the
Collateral and any transfer agent to reflect the pledge of the Shares. Upon the
occurrence and during the continuance of an Event of Default hereunder, Bank may
affect the transfer of any securities included in the Collateral (including but
not limited to the Shares) into the name of Bank and cause new certificates
representing such securities to be issued in the name of Bank or its transferee.
Unless an Event of Default shall have occurred and be continuing, Borrower shall
be entitled to exercise any voting rights with respect to the Shares and to give
consents, waivers and ratifications in respect thereof, provided that no vote
shall be cast or consent, waiver or ratification given or action taken which
would be inconsistent in any material respect with any of the terms of this
Agreement or which would constitute or create any violation of any of such
terms. All such rights to vote and give consents, waivers and ratifications
shall terminate upon the occurrence and continuance of an Event of Default.




5.

REPRESENTATIONS AND WARRANTIES.




Borrower represents and warrants as follows:








8







5.1

Due Organization and Qualification. Borrower and each Subsidiary is duly
existing under the laws of the state in which it is organized and qualified and
licensed to do business in any state in which the conduct of its business or its
ownership of property requires that it be so qualified, except where the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect.




5.2

Due Authorization; No Conflict. The execution, delivery, and performance of the
Loan Documents are within Borrower’s powers, have been duly authorized, and are
not in conflict with nor constitute a breach of any provision contained in
Borrower’s Certificate of Incorporation or Bylaws, nor will they constitute an
event of default under any material agreement by which Borrower is bound.
Borrower is not in default under any agreement by which it is bound, except to
the extent such default would not reasonably be expected to result in a Material
Adverse Effect.




5.3

Collateral. Subject to Permitted Liens, or as disclosed in the Schedule,
Borrower has rights in or the power to transfer the Collateral, and its title to
the Collateral is free and clear of Liens, adverse claims, and restrictions on
transfer or pledge except for Permitted Liens. Other than movable items of
personal property such as laptop computers, all Collateral having an aggregate
book value in excess of $100,000, is located solely in the Collateral States or
has been delivered to Bank in accordance with the terms of this Agreement. To
the best of Borrower’s knowledge, the Eligible Accounts are bona fide existing
obligations. The property or services giving rise to such Eligible Accounts has
been delivered or rendered to the account debtor or its agent for immediate
shipment to and unconditional acceptance by the account debtor. Borrower has not
received notice of an actual or imminent Insolvency Proceeding of any account
debtor whose accounts are included in any Borrowing Base Certificate as an
Eligible Account. All Inventory is in all material respects of good and
merchantable quality, free from all material defects, except for Inventory for
which adequate reserves have been made. Except as set forth in the Schedule,
none of Borrower’s Cash is maintained or invested with a Person other than Bank
or Bank’s Affiliates.




5.4

Intellectual Property. Except as to intellectual property sold by Borrower prior
to the Closing Date which was not included as property of the Borrower in the
documents provided to Bank as part of the underwriting process, Borrower is the
sole owner of the intellectual property created or purchased by Borrower, except
for licenses granted by Borrower to its customers in the ordinary course of
business. To the best of Borrower’s knowledge, each of the Copyrights,
Trademarks and Patents created or purchased by Borrower is valid and
enforceable, and no part of the intellectual property created or purchased by
Borrower has been judged invalid or unenforceable, in whole or in part, in any
manner which would reasonably be expected to result in a Material Adverse
Effect. No claim has been made to Borrower that any part of the intellectual
property created or purchased by Borrower violates the rights of any third party
except to the extent such claim would not reasonably be expected to result in a
Material Adverse Effect.




5.5

Name; Location of Chief Executive Office. Except as disclosed in the Schedule,
Borrower has not done business under any name other than that specified on the
signature page hereof, and its exact legal name is as set forth in the first
paragraph of this Agreement. The chief executive office of Borrower is located
at the address indicated in Section 0 hereof.




5.6

Litigation. Except as set forth in the Schedule, there are no actions or
proceedings pending by or against Borrower or any Subsidiary before any court or
administrative agency in which an adverse decision is reasonably likely and, if
adversely determined would reasonably be expected to result in a Material
Adverse Effect.








9







5.7

No Material Adverse Change in Financial Statements. All consolidated and
consolidating financial statements related to IGI and any Subsidiary that are
delivered by IGI to Bank fairly present in all material respects IGI’s
consolidated and consolidating financial condition as of the date thereof and
IGI’s consolidated and consolidating results of operations for the period then
ended. There has not been a material adverse change in the consolidated or in
the consolidating financial condition of IGI since the date of the most recent
of such financial statements submitted to Bank.




5.8

Solvency, Payment of Debts. Borrower is able to pay its debts (including trade
debts) as they mature; the fair saleable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities; and
after giving effect to the transactions contemplated by this Agreement, Borrower
is not left with unreasonably small capital.




5.9

Compliance with Laws and Regulations. Borrower and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA. No event has occurred resulting from Borrower’s failure to
comply with ERISA that is reasonably likely to result in Borrower’s incurring
any liability that could result in a Material Adverse Effect. Borrower is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940. Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T and U of the Board of Governors of the Federal Reserve
System). Except as disclosed in the Schedule, Borrower has not violated any
statutes, laws, ordinances or rules applicable to it, the violation of which
would reasonably be expected to result in a Material Adverse Effect. IGI and
each Subsidiary have filed or caused to be filed all tax returns required to be
filed when due, and have paid, or have made adequate provision for the payment
of, all taxes reflected therein except those being contested in good faith with
adequate reserves under GAAP or where the failure to file such returns or pay
such taxes would not reasonably be expected to result in a Material Adverse
Effect.




5.10

Subsidiaries. Borrower does not own any stock, partnership interest or other
equity securities of any Person, except for Permitted Investments.




5.11

Government Consents. Borrower and each Subsidiary have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all governmental authorities that are necessary for the
continued operation of Borrower’s business as currently conducted, except where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.




5.12

Inbound Licenses. Except as disclosed on the Schedule, Borrower is not a party
to, nor is bound by, any material license or other agreement material to the
conduct of Borrower’s business that prohibits or otherwise restricts Borrower
from granting a security interest in Borrower’s interest in such license or
agreement or any other property important for the conduct of Borrower’s
business, other than this Agreement or the other Loan Documents.








10







5.13

Shares. IGI has full power and authority to create a first lien on the Shares
and no disability or contractual obligations exists that would prohibit IGI from
pledging the Shares pursuant to this Agreement. To Borrower’s knowledge, other
than as set forth on the Schedule, there are no subscriptions, warrants, rights
of first refusal or other restrictions on transfer relative to, or options
exercisable with respect to the Shares. The Shares have been and will remain
duly authorized and validly issued, and are fully paid and non-assessable. To
Borrower’s knowledge, the Shares are not the subject of any present or
threatened suit, action, arbitration, administrative or other proceeding, and
Borrower knows of no reasonable grounds for the institution of any such
proceedings.




5.14

Inactive Subsidiaries. No Inactive Subsidiary holds any assets or conducts any
operations.




5.15

Full Disclosure. No representation, warranty or other statement made by Borrower
in any certificate or written statement furnished to Bank taken together with
all such certificates and written statements furnished to Bank contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained in such certificates or statements not
misleading in light of the circumstances in which they were made, it being
recognized by Bank that the projections and forecasts provided by Borrower in
good faith and based upon reasonable assumptions are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections and forecasts may differ from the projected or forecasted results.




6.

AFFIRMATIVE COVENANTS.




Borrower covenants that, until payment in full of all outstanding Obligations,
and for so long as Bank may have any commitment to make a Credit Extension
hereunder, Borrower shall do all of the following:




6.1

Good Standing and Government Compliance. Subject to any actions expressly
permitted pursuant to Section 7.3 hereof, Borrower shall maintain its and each
of its Subsidiaries’ existence and good standing in the respective states of
formation, shall maintain qualification and good standing in each other
jurisdiction in which the failure to so qualify would reasonably be expected to
result in a Material Adverse Effect, and shall furnish to Bank the
organizational identification number issued to Borrower by the authorities of
the state in which Borrower is organized, if applicable. Borrower shall meet,
and shall cause each Subsidiary to meet, the minimum funding requirements of
ERISA with respect to any employee benefit plans subject to ERISA. Borrower
shall comply, and shall cause each Subsidiary to comply, with all statutes,
laws, ordinances and government rules and regulations to which it is subject,
and shall maintain, and shall cause each of its Subsidiaries to maintain, in
force all licenses, approvals and agreements, the loss of which or failure to
comply with which would reasonably be expected to result in a Material Adverse
Effect.








11







6.2

Financial Statements, Reports, Certificates.




(a)

Borrower shall deliver to Bank: (i) as soon as available, but in any event
within 30 days after the end of each calendar month, a company prepared
consolidated and consolidating balance sheet, income statement, and statement of
cash flows covering Borrower’s operations during such period, in a form
reasonably acceptable to Bank and certified by a Responsible Officer; (ii) as
soon as available, but in any event within 180 days after the end of IGI’s
fiscal year, audited (or such other level as is required by the Investment
Agreement) consolidated and consolidating financial statements of Borrower
prepared in accordance with GAAP, consistently applied, together with an opinion
which is either unqualified, qualified only for going concern so long as
Borrower’s investors provide additional equity as needed or otherwise consented
to in writing by Bank on such financial statements of an independent certified
public accounting firm reasonably acceptable to Bank; (iii) an annual budget
approved by IGI’s Board of Directors as soon as available but not later January
10 of each calendar year during the term of this Agreement; (iv) if applicable,
copies of all statements, reports and notices sent or made available generally
by Borrower to its security holders or to any holders of Subordinated Debt and
all reports on Forms 10-K and 10-Q filed with the Securities and Exchange
Commission; (v) promptly upon receipt of notice thereof, a report of any legal
actions pending or threatened against Borrower or any Subsidiary that could
reasonably be expected to result in damages or costs to Borrower or any
Subsidiary in excess of $250,000 which would not be covered by insurance; (vi)
promptly upon receipt, each management letter prepared by Borrower’s independent
certified public accounting firm regarding Borrower’s management control
systems; and (vii) such budgets, sales projections, operating plans or other
financial information generally prepared by Borrower in the ordinary course of
business as Bank may reasonably request from time to time. Notwithstanding the
foregoing, Borrower will be deemed to have furnished to Bank the statements,
reports, notices and other materials described above if it has filed (or, in the
case of a Form 8-K, furnished) such reports with the Securities and Exchange
Commission via the EDGAR filing system (“EDGAR”) and such materials are publicly
available, if and only if Borrower shall have notified Bank that such materials
are available via EDGAR. If under any circumstances the Bank is unable to access
any such materials via EDGAR, or, upon accessing such materials via EDGAR, Bank
determines that such materials are not in form and substance satisfactory to
Bank, Borrower shall, upon request from Bank, promptly provide Bank with a copy
of such materials (such materials to be in form and substance satisfactory to
Bank).




(b)

Within 30 days after the last day of each month, Borrower shall deliver to Bank
a Borrowing Base Certificate signed by a Responsible Officer in substantially
the form of Exhibit D hereto, together with aged listings by invoice date of
accounts receivable and accounts payable.




(c)

Within 30 days after the last day of each month, Borrower shall deliver to Bank
with the monthly financial statements a Compliance Certificate certified as of
the last day of the applicable month and signed by a Responsible Officer in
substantially the form of Exhibit E hereto.




(d)

As soon as possible and in any event within 3 Business Days after becoming aware
of the occurrence or existence of an Event of Default hereunder, a written
statement of a Responsible Officer setting forth details of the Event of
Default, and the action which Borrower has taken or proposes to take with
respect thereto.








12







(e)

Bank (through any of its officers, employees, or agents) shall have the right,
upon reasonable prior notice, from time to time during Borrower’s usual business
hours but not more than once a year (unless an Event of Default has occurred and
is continuing), to inspect Borrower’s Books and to make copies thereof and to
check, test, inspect, audit and appraise the Collateral at Borrower’s expense in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral. An audit of the Collateral, the
results of which shall be satisfactory to Bank, shall be completed within the
sixty (60) day period immediately following the Closing Date.




Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer.
Borrower shall include a submission date on any certificates and reports to be
delivered electronically.




6.3

Inventory and Equipment; Returns. Borrower shall keep all Inventory and
Equipment in good repair and merchantable condition, free from all material
defects except for Inventory and Equipment (i) sold in the ordinary course of
business, and (ii) for which adequate reserves have been made, in all cases in
the United States and such other locations as to which Borrower gives prior
written notice. Returns and allowances, if any, as between Borrower and its
account debtors shall be substantially on the same basis and in accordance with
the usual customary practices of Borrower, as they exist on the Closing Date.
Borrower shall promptly notify Bank of all returns and recoveries and of all
disputes and claims involving Inventory having a book value of more than
$100,000.




6.4

Taxes. Borrower shall make, and cause each Subsidiary to make, due and timely
payment or deposit of all material federal, state, and local taxes, assessments,
or contributions required of it by law, including, but not limited to, those
laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability, and will
execute and deliver to Bank, promptly following demand, proof reasonably
satisfactory to Bank indicating that Borrower or a Subsidiary has made such
payments or deposits and any appropriate certificates attesting to the payment
or deposit thereof; provided that Borrower or a Subsidiary need not make any
payment if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrower or such Subsidiary.




6.5

Insurance. Borrower, at its expense, shall (i) keep the Collateral insured
against loss or damage, and (ii) maintain liability and other insurance, in each
case in as ordinarily insured against by other owners in businesses similar to
Borrower’s and operating in the same general geographic area as Borrower. All
such policies of insurance shall be in such form, with such companies, and in
such amounts as reasonably satisfactory to Bank. All policies of property
insurance shall contain a lender’s loss payable endorsement, in a form
reasonably satisfactory to Bank, showing Bank as an additional loss payee, and
all liability insurance policies shall show Bank as an additional insured and
specify that the insurer must give prior notice to Bank before cancelling its
policy for any reason. Within 30 days of the Closing Date, Borrower shall cause
to be furnished to Bank a copy of its policies or certificate of insurance
including any endorsements covering Bank or showing Bank as an additional
insured. Upon Bank’s request, Borrower shall deliver to Bank certified copies of
the policies of insurance and evidence of all premium payments. Proceeds payable
under any casualty policy will, at Borrower’s option, be payable to Borrower to
replace the property subject to the claim, provided that any such replacement
property shall be deemed Collateral in which Bank has been granted a first
priority security interest, provided that if an Event of Default has occurred
and is continuing, all proceeds payable under any such policy shall, at Bank’s
option, be payable to Bank to be applied on account of the Obligations.








13







6.6

“Primary Depository”. Subject to the provisions of Section 3.1(d) and 3.2(b),
Borrower shall, as from 45 days of the Closing Date, maintain all its depository
and operating accounts with Bank and its primary investment accounts with Bank
or Bank’s Affiliates.




6.7

Financial Covenants. Borrower shall at all times maintain the following
financial ratios and covenants:




(a)

Liquidity Ratio. A Liquidity Ratio of at least 1.25 to 1.00 (the “LQR
Threshold”), provided that the LQR Threshold shall be reduced to 1.00 to 1.00 so
long as Borrower has achieved minimum Revenue, measured monthly on a trailing 3
month basis, of at least the amounts shown in the table immediately below for
the corresponding reporting periods. For the sake of clarity, if at any time
Borrower is not in compliance with the minimum Revenue amounts set forth below,
the LQR Threshold shall be increased to 1.25 to 1.00. For subsequent reporting
periods, Bank and Borrower hereby agree that Borrower shall provide Bank with a
budget for the upcoming calendar year in accordance with Section 6.2(a)(iii) of
this Agreement, which shall be approved by IGI’s Board of Directors and
acceptable to Bank, and Bank shall use that budget to establish the minimum
Revenue amounts for the upcoming year, with such amounts being incorporated
herein by an amendment, which Borrower hereby agrees to promptly execute.




Reporting Periods

Minimum Revenue

June 2012

$2,279,700

July 2012

$2,327,700

August 2012

$2,283,700

September 2012

$2,182,700

October 2012

$2,199,200

November 2012

$1,689,700

December 2012

$1,682,800




6.8

Consent of Inbound Licensors. Prior to entering into or becoming bound by any
material inbound license or agreement, Borrower shall: (i) provide written
notice to Bank of the material terms of such license or agreement with a
description of its likely impact on Borrower’s business or financial condition;
and (ii) in good faith use commercially reasonable efforts to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for Borrower’s
interest in such licenses or contract rights to be deemed Collateral and for
Bank to have a security interest in it that might otherwise be restricted by the
terms of the applicable license or agreement, whether now existing or entered
into in the future, provided, however, that the failure to obtain any such
consent or waiver shall not constitute a default under this Agreement.








14







6.9

Creation/Acquisition of Subsidiaries. In the event any Borrower or any
Subsidiary of any Borrower creates or acquires any Subsidiary, Borrower or such
Subsidiary shall promptly notify Bank of such creation or acquisition, and, upon
the request of Bank, Borrower or such Subsidiary shall take all actions
reasonably requested by Bank to achieve any of the following with respect to
such “New Subsidiary” (defined as a Subsidiary formed after the date hereof
during the term of this Agreement): (i) to cause New Subsidiary to become either
a co-Borrower hereunder, if such New Subsidiary is organized under the laws of
the United States, or a secured guarantor with respect to the Obligations; and
(ii) to grant and pledge to Bank a perfected security interest in 100% of the
stock, units or other evidence of ownership held directly or indirectly by
Borrower or its Subsidiaries of any such New Subsidiary which is organized under
the laws of the United States, a state of the United States or the District of
Columbia, and 65% of the stock, units or other evidence of ownership held by
Borrower or its Subsidiaries of any such New Subsidiary which is not organized
under the laws of the United States, a state of the United States or the
District of Columbia.




6.10

Further Assurances. At any time and from time to time Borrower shall execute and
deliver such further instruments and take such further action as may reasonably
be requested by Bank to affect the purposes of this Agreement.




7.

NEGATIVE COVENANTS.




Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as Bank may have any commitment to make any Credit Extensions, Borrower will not
do any of the following without Bank’s prior written consent, which shall not be
unreasonably withheld:




7.1

Dispositions. Convey, sell, lease, license, transfer or otherwise dispose of
(collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, or move cash balances on deposit
with Bank to accounts opened at another financial institution, other than
Permitted Transfers.




7.2

Change in Name, Location, Executive Office, or Executive Management; Change in
Business; Change in Fiscal Year; Change in Control. Change its name or the state
of Borrower’s formation or relocate its chief executive office without 15 days’
prior written notification to Bank; replace or suffer the departure of its chief
executive officer or chief financial officer without delivering written
notification to Bank within 10 days after such departure; fail to appoint an
interim replacement or fill a vacancy in the position of chief executive officer
or chief financial officer for more than 30 consecutive days; suffer the
resignation of one or more directors from its board of directors in anticipation
of Borrower’s insolvency, in such case without the prior written consent of Bank
which may be withheld in Bank's sole discretion; take action to liquidate, wind
up, or otherwise cease to conduct business in the ordinary course; engage in any
business, or permit any of its Subsidiaries to engage in any business, other
than that reasonably related or incidental to the businesses currently engaged
in by Borrower; change its fiscal year end; or have a Change in Control.








15







7.3

Mergers or Acquisitions. Merge or consolidate, or permit any of its Subsidiaries
to merge or consolidate, with or into any other business organization (other
than mergers or consolidations of a Subsidiary into another Subsidiary or into
Borrower, or mergers of a Borrower into another Borrower), or acquire, or permit
any of its Subsidiaries to acquire, all or substantially all of the capital
stock or property of another Person except where (a) each of the following
conditions is applicable: (i) the consideration paid in connection with such
transactions (including assumption of liabilities) does not in the aggregate
exceed $250,000 during any fiscal year, (ii) no Event of Default has occurred
and is continuing or would exist after giving effect to such transactions, (iii)
such transactions would not result in a Change in Control, and (iv) Borrower is
the surviving entity; or (b) the Obligations are repaid in full concurrently
with the closing of any merger or consolidation of Borrower in which Borrower is
not the surviving entity; provided, however, that Borrower shall not, without
Bank’s prior written consent, enter into any binding contractual arrangement
with any Person to attempt to facilitate a merger or acquisition of Borrower;
provided however, Borrower may enter into any such agreement without Bank's
prior written consent so long as (i) no Event of Default exists when such
agreement is entered into by Borrower, (ii) such agreement does not give such
Person the right to claim any fee, payment or damages from any parties, other
than from Borrower or Borrower's investors, in connection with a sale of
Borrower's stock or assets pursuant to or resulting from an assignment for the
benefit of creditors, an asset turnover to Borrower's creditors (including,
without limitation, Bank), foreclosure, bankruptcy or similar liquidation, and
(iii) Borrower notifies Bank in advance of entering into such an agreement
(provided, the failure to give such notification shall not be deemed a material
breach of this Agreement).




7.4

Indebtedness. Create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness, or prepay any Indebtedness or take any actions which
impose on Borrower an obligation to prepay any Indebtedness, except Indebtedness
to Bank.




7.5

Encumbrances. Create, incur, assume or allow any Lien with respect to its
property, or assign or otherwise convey any right to receive income, including
the sale of any Accounts, or permit any of its Subsidiaries so to do, except for
Permitted Liens, or covenant to any other Person (other than (i) the licensors
of in-licensed property with respect to such property or (ii) the lessors of
specific equipment or lenders financing specific equipment with respect to such
leased or financed equipment) that Borrower in the future will refrain from
creating, incurring, assuming or allowing any Lien with respect to any of
Borrower’s property.




7.6

Distributions. Pay any dividends or make any other distribution or payment on
account of or in redemption, retirement or purchase of any capital stock, except
that Borrower may (i) repurchase the stock of former employees pursuant to stock
repurchase agreements as long as an Event of Default does not exist at the time
of such repurchase or would not exist after giving effect to such repurchase,
and (ii) repurchase the stock of former employees pursuant to stock repurchase
agreements by the cancellation of indebtedness owed by such former employees to
Borrower regardless of whether an Event of Default exists.








16







7.7

Investments. Directly or indirectly acquire or own, or make any Investment in or
to any Person, or permit any of its Subsidiaries so to do, other than Permitted
Investments, or maintain or invest any of its Investment Property with a Person
other than Bank or Bank’s Affiliates or permit any Subsidiary to do so unless
such Person has entered into a control agreement with Bank, in form and
substance reasonably satisfactory to Bank, or suffer or permit any Subsidiary to
be a party to, or be bound by, an agreement that restricts such Subsidiary from
paying dividends or otherwise distributing property to Borrower.




7.8

Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.




7.9

Subordinated Debt. Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision adversely
affecting Bank’s rights contained in any documentation relating to the
Subordinated Debt without Bank’s prior written consent.




7.10

Inventory and Equipment. Store Inventory or Equipment of a book value in excess
of $100,000 with a bailee, warehouseman, collocation facility or similar third
party unless the third party has been notified of Bank’s security interest and
Bank (a) has received an acknowledgment from the third party that it is holding
or will hold Inventory or Equipment for Bank’s benefit or (b) is in possession
of the warehouse receipt, where negotiable, covering such Inventory or
Equipment, provided that no such notification or acknowledgement shall be
required with respect to the Little Linc warehouse which is located at 345
Lincoln Avenue, Vineland, NJ 08360-9201 (the “Little Linc Warehouse”), provided
that the aggregate book value of any assets held in the Little Linc Warehouse
shall not exceed $200,000 at any time. Except for Inventory sold or in transit
in the ordinary course of business and for movable items of personal property
having an aggregate book value not in excess of $100,000, and except for such
other locations as Bank may approve in writing, Borrower shall keep Inventory
and Equipment only at the locations set forth in Section 10and such other
locations of which Borrower gives Bank prior written notice and as to which Bank
is able to take such actions as may be necessary to perfect its security
interest or to obtain a bailee’s acknowledgment of Bank’s rights in the
Collateral.




7.11

Inactive Subsidiaries. Allow any Inactive Subsidiary to own any assets or
conduct any operations.




7.12

No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.




8.

EVENTS OF DEFAULT.




Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:








17







8.1

Payment Default. If Borrower fails to pay any Obligations when due;




8.2

Covenant Default.




(a)

If Borrower fails to perform any obligation under Sections 6.4 (taxes), 6.5
(insurance), 6.6 (primary accounts) or 6.7 (financial covenants), or violates
any of the covenants contained in Article 7 of this Agreement; or




(b)

If Borrower fails to perform any obligation set forth in Section 6.2 (financial
reporting), Borrower shall have 10 days to cure such default, and within such
cure period the failure to have cured such default shall not be deemed an Event
of Default but no Credit Extensions will be made; or




(c)

If Borrower fails or neglects to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between Borrower and Bank
and as to any default under such other term, provision, condition or covenant
that can be cured, has failed to cure such default within 15 days after Borrower
receives notice thereof or any officer of Borrower becomes aware thereof;
provided, however, that if the default cannot by its nature be cured within the
15 day period or cannot after diligent attempts by Borrower be cured within such
15 day period, and such default is likely to be cured within a reasonable time,
then Borrower shall have an additional reasonable period (which shall not in any
case exceed 30 days) to attempt to cure such default, and within such reasonable
time period the failure to have cured such default shall not be deemed an Event
of Default but no Credit Extensions will be made;




8.3

Material Adverse Change. If there occurs any circumstance or any circumstances
which would reasonably be expected to have a Material Adverse Effect;




8.4

Attachment. If any material portion of Borrower’s assets is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or comes into the
possession of any trustee, receiver or person acting in a similar capacity and
such attachment, seizure, writ or distress warrant or levy has not been removed,
discharged or rescinded within 30 days, or if Borrower is enjoined, restrained,
or in any way prevented by court order from continuing to conduct all or any
material part of its business affairs, or if a judgment or other claim becomes a
lien or encumbrance upon any material portion of Borrower’s assets, or if a
notice of lien, levy, or assessment is filed of record with respect to any
material portion of Borrower’s assets by the United States Government, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within 30 days after
Borrower receives notice thereof, provided that none of the foregoing shall
constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be made during such cure period);




8.5

Insolvency. If Borrower becomes insolvent, or if an Insolvency Proceeding is
commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within 60 days (provided that no Credit
Extensions will be made prior to the dismissal of such Insolvency Proceeding);








18







8.6

Other Agreements. If there is a default or other failure to perform by Borrower
in any agreement to which Borrower is a party with a third party or parties (a)
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of
$250,000 or (b) in connection with any lease of material real property, or (c)
that would reasonably be expected to have a Material Adverse Effect;




8.7

Judgments. If a final, uninsured judgment or judgments for the payment of money
in an amount, individually or in the aggregate, of at least $250,000 not covered
by insurance shall be rendered against Borrower and shall not have been vacated,
discharged or stayed or bonded pending appeal within a period of 15 days
following such judgment (provided that no Credit Extensions will be made prior
to the satisfaction or stay of such judgment); or




8.8

Misrepresentations. If any material misrepresentation or material misstatement
exists now or hereafter in any warranty or representation set forth herein or in
any certificate delivered to Bank by any Responsible Officer pursuant to this
Agreement or to induce Bank to enter into this Agreement or any other Loan
Document.




9.

BANK’S RIGHTS AND REMEDIES.




9.1

Rights and Remedies. Upon the occurrence and during the continuance of an Event
of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:




(a)

By notice to Borrower, declare all Obligations, whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable (provided that upon the occurrence of an Event of Default described in
Section 8.5 (insolvency), all Obligations shall become immediately due and
payable without any action by Bank);




(b)

Demand that Borrower (i) deposit cash with Bank in an amount equal to the amount
of any Letters of Credit remaining undrawn, as collateral security for the
repayment of any future drawings under such Letters of Credit, and (ii) pay in
advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of the Letters of Credit, and Borrower shall promptly deposit and
pay such amounts;




(c)

Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Bank;




(d)

Settle or adjust disputes and claims directly with account debtors for amounts,
upon terms and in whatever order that Bank reasonably considers advisable;








19







(e)

Make such payments and do such acts as Bank considers necessary or reasonable to
protect its security interest in the Collateral. Borrower agrees to assemble the
Collateral if Bank so requires, and to make the Collateral available to Bank as
Bank may designate. Borrower authorizes Bank to enter the premises where the
Collateral is located, to take and maintain possession of the Collateral, or any
part of it, and to pay, purchase, contest, or compromise any encumbrance,
charge, or lien which in Bank’s determination appears to be prior or superior to
its security interest and to pay all expenses incurred in connection therewith.
With respect to any of Borrower’s owned premises, Borrower hereby grants Bank a
license to enter into possession of such premises and to occupy the same,
without charge, in order to exercise any of Bank’s rights or remedies provided
herein, at law, in equity, or otherwise;




(f)

Set off and apply to the Obligations any and all (i) balances and deposits of
Borrower held by Bank, and (ii) indebtedness at any time owing to or for the
credit or the account of Borrower held by Bank;




(g)

Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Bank is hereby granted a license or other right, solely pursuant to the
provisions of this Section 0, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 0, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;




(h)

Sell the Collateral at either a public or private sale, or both, by way of one
or more contracts or transactions, for cash or on terms, in such manner and at
such places (including Borrower’s premises) as Bank determines is commercially
reasonable, and apply any proceeds to the Obligations in whatever manner or
order Bank deems appropriate. Bank may sell the Collateral without giving any
warranties as to the Collateral. Bank may specifically disclaim any warranties
of title or the like. This procedure will not be considered adversely to affect
the commercial reasonableness of any sale of the Collateral. If Bank sells any
of the Collateral upon credit, Borrower will be credited only with payments
actually made by the purchaser, received by Bank, and applied to the
indebtedness of the purchaser. If the purchaser fails to pay for the Collateral,
Bank may resell the Collateral and Borrower shall be credited with the proceeds
of the sale;




(i)

Bank may credit bid and purchase at any public sale;




(j)

Apply for the appointment of a receiver, trustee, liquidator or conservator of
the Collateral, without notice and without regard to the adequacy of the
security for the Obligations and without regard to the solvency of Borrower, any
guarantor or any other Person liable for any of the Obligations; and




(k)

Any deficiency that exists after disposition of the Collateral as provided above
will be paid immediately by Borrower.




Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.








20







9.2

Power of Attorney. Effective only upon the occurrence and during the continuance
of an Event of Default, Borrower hereby irrevocably appoints Bank (and any of
Bank’s designated officers, or employees) as Borrower’s true and lawful attorney
to: (a) send requests for verification of Accounts or notify account debtors of
Bank’s security interest in the Accounts; (b) endorse Borrower’s name on any
checks or other forms of payment or security that may come into Bank’s
possession; (c) sign Borrower’s name on any invoice or bill of lading relating
to any Account, drafts against account debtors, schedules and assignments of
Accounts, verifications of Accounts, and notices to account debtors; (d) dispose
of any Collateral; (e) make, settle, and adjust all claims under and decisions
with respect to Borrower’s policies of insurance; (f) settle and adjust disputes
and claims respecting the accounts directly with account debtors, for amounts
and upon terms which Bank determines to be reasonable; and (g) file, in its sole
discretion, one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral; provided Bank may exercise such
power of attorney to sign the name of Borrower on any of the documents described
in clause (g) above, regardless of whether an Event of Default has occurred. The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide advances hereunder is terminated.




9.3

Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. Borrower shall collect all amounts owing to Borrower for Bank, receive
in trust all payments as Bank’s trustee, and immediately deliver such payments
to Bank in their original form as received from the account debtor, with proper
endorsements for deposit.




9.4

Bank Expenses. If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrower: (a) make payment of the same or any part thereof; and/or (b)
set up such reserves under the Formula Revolving Line or Non-Formula Revolving
Line as Bank deems necessary to protect Bank from the exposure created by such
failure; or (c) obtain and maintain insurance policies of the type discussed in
Section 0 of this Agreement, and take any action with respect to such policies
as Bank deems prudent. Any amounts so paid or deposited by Bank shall constitute
Bank Expenses, shall be immediately due and payable following Bank’s notice to
Borrower of such Bank Expenses, and shall bear interest at the then applicable
rate hereinabove provided, and shall be secured by the Collateral. Any payments
made by Bank shall not constitute an agreement by Bank to make similar payments
in the future or a waiver by Bank of any Event of Default under this Agreement.




9.5

Bank’s Liability for Collateral. Bank has no obligation to clean up or otherwise
prepare the Collateral for sale. All risk of loss, damage or destruction of the
Collateral shall be borne by Borrower.




9.6

No Obligation to Pursue Others. Bank has no obligation to attempt to satisfy the
Obligations by collecting them from any other person liable for them and Bank
may release, modify or waive any collateral provided by any other Person to
secure any of the Obligations, all without affecting Bank’s rights against
Borrower. Borrower waives any right it may have to require Bank to pursue any
other Person for any of the Obligations.








21







9.7

Remedies Cumulative. Bank’s rights and remedies under this Agreement, the Loan
Documents, and all other agreements shall be cumulative. Bank shall have all
other rights and remedies not inconsistent herewith as provided under the Code,
by law, or in equity. No exercise by Bank of one right or remedy shall be deemed
an election, and no waiver by Bank of any Event of Default on Borrower’s part
shall be deemed a continuing waiver. No delay by Bank shall constitute a waiver,
election, or acquiescence by it. No waiver by Bank shall be effective unless
made in a written document signed on behalf of Bank and then shall be effective
only in the specific instance and for the specific purpose for which it was
given. Borrower expressly agrees that this Section 9.7 may not be waived or
modified by Bank by course of performance, conduct, estoppel or otherwise.




9.8

Demand; Protest. Except as otherwise provided in this Agreement, Borrower waives
demand, protest, notice of protest, notice of default or dishonor, notice of
payment and nonpayment and any other notices relating to the Obligations.




10.

NOTICES.




Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:




 

If to Borrower:

 

IGI Laboratories, Inc.
105 Lincoln Avenue
Buena, NJ 08310

 

 

 

 

 

 

 

Attn: Jennifer Collins
FAX: (856) 697-2259

 

 

 

 

 

If to Co-Borrower:

 

Igen, Inc.
105 Lincoln Avenue
Buena, NJ 08310

 

 

 

 

 

 

 

Attn: Jennifer Collins
FAX: (856) 697-2259

 

 

 

 

 

If to Co-Borrower:

 

IGI Labs, Inc.
105 Lincoln Avenue
Buena, NJ 08310

 

 

 

 

 

 

 

Attn: Jennifer Collins
FAX: (856) 697-2259








22







 

If to Bank:

 

Square 1 Bank
406 Blackwell Street, Suite 240
Durham, North Carolina 27701
Attn: Loan Operations Manager
FAX: (919) 314-3080

 

 

 

 

 

with a copy to:

 

Square 1 Bank
500 Fifth Avenue, 46th Floor
New York, NY 10110

 

 

 

 

 

 

 

Attn: Bill Stickle
FAX: (646)336-4961




The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.




11.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.




This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of North Carolina, without regard to principles of
conflicts of law. Jurisdiction shall lie in the State of North Carolina. All
disputes, controversies, claims, actions and similar proceedings arising with
respect to Borrower’s account or any related agreement or transaction shall be
brought in the General Court of Justice of North Carolina sitting in Durham
County, North Carolina or the United States District Court for the Middle
District of North Carolina, except as provided below with respect to arbitration
of such matters. BANK AND BORROWER EACH ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY
JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH OF THEM, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF THEM. THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY BANK OR
BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY EACH OF THEM. If the jury
waiver set forth in this Section 11 is not enforceable, then any dispute,
controversy, claim, action or similar proceeding arising out of or relating to
this Agreement, the Loan Documents or any of the transactions contemplated
therein shall be settled by final and binding arbitration held in Durham County,
North Carolina in accordance with the then current Commercial Arbitration Rules
of the American Arbitration Association by one arbitrator appointed in
accordance with those rules. The arbitrator shall apply North Carolina law to
the resolution of any dispute, without reference to rules of conflicts of law or
rules of statutory arbitration. Judgment upon any award resulting from
arbitration may be entered into and enforced by any state or federal court
having jurisdiction thereof. Notwithstanding the foregoing, the parties may
apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this Section. The
costs and expenses of the arbitration, including, without limitation, the
arbitrator’s fees and expert witness fees, and reasonable attorneys’ fees,
incurred by the parties to the arbitration may be awarded to the prevailing
party, in the discretion of the arbitrator, or may be apportioned between the
parties in any manner deemed








23




appropriate by the arbitrator. Unless and until the arbitrator decides that one
party is to pay for all (or a share) of such costs and expenses, both parties
shall share equally in the payment of the arbitrator’s fees as and when billed
by the arbitrator.




12.

GENERAL PROVISIONS.




12.1

Successors and Assigns. This Agreement shall bind and inure to the benefit of
the respective successors and permitted assigns of each of the parties and shall
bind all persons who become bound as a debtor to this Agreement; provided,
however, that neither this Agreement nor any rights hereunder may be assigned by
Borrower without Bank’s prior written consent, which consent may be granted or
withheld in Bank’s sole discretion. Bank shall have the right without consent of
or notice to Borrower to sell, assign, transfer, negotiate or grant a
participation relating to all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder; provided however, that promptly
following any such sale, assignment, transfer or participation, the Bank shall
provide the Borrower with notice of such action.




12.2

Indemnification. Borrower shall defend, indemnify and hold harmless Bank and its
officers, employees, and agents against: (a) all obligations, demands, claims,
and liabilities claimed or asserted by any other party in connection with the
transactions contemplated by this Agreement; and (b) all losses or Bank Expenses
in any way suffered, incurred, or paid by Bank, its officers, employees and
agents as a result of or in any way arising out of, following, or consequential
to transactions between Bank and Borrower whether under this Agreement, or
otherwise (including, without limitation, reasonable attorneys’ fees and
expenses), except for losses caused by the gross negligence or willful
misconduct of Bank, its officers, employees, Affiliates and/or agents.




12.3

Time of Essence. Time is of the essence for the performance of all obligations
set forth in this Agreement.




12.4

Severability of Provisions. Each provision of this Agreement shall be severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any specific provision.




12.5

Amendments in Writing, Integration. All amendments to or terminations of this
Agreement or the other Loan Documents must be in writing. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the
other Loan Documents, if any, are merged into this Agreement and the Loan
Documents.




12.6

Counterparts. This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Executed copies of
the signature pages of this Agreement sent by facsimile or transmitted
electronically in Portable Document Format (“PDF”), or any similar format, shall
be treated as originals, fully binding and with full legal force and effect, and
the parties waive any rights they may have to object to such treatment.








24







12.7

Survival. All covenants, representations and warranties made in this Agreement
shall continue in full force and effect so long as any Obligations remain
outstanding or Bank has any obligation to make any Credit Extension to Borrower.
The obligations of Borrower to indemnify Bank with respect to the expenses,
damages, losses, costs and liabilities described in Section 12.2 shall survive
until all applicable statute of limitations periods with respect to actions that
may be brought against Bank have run.




12.8

Confidentiality. In handling any confidential information, Bank and Borrower and
all employees and agents of such party shall exercise the same degree of care
that such party exercises with respect to its own proprietary information of the
same types to maintain the confidentiality of any non-public information thereby
received or received pursuant to this Agreement except that disclosure of such
information may be made (i) in the case of Bank, to the subsidiaries or
Affiliates of Bank or Borrower in connection with their present or prospective
business relations with Borrower, (ii) in the case of Bank, to prospective
transferees or purchasers of any interest in the Credit Extensions, provided
that they have entered into a comparable confidentiality agreement in favor of
Borrower and have delivered a copy to Borrower and provided that, so long as no
Event of Default has occurred, such Person is not a direct competitor of
Borrower, (iii) as required by law, regulations, rule or order, subpoena,
judicial order or similar order, (iv) in the case of Bank, as may be required in
connection with the examination, audit or similar investigation of Bank and (v)
as Bank may determine in connection with the enforcement of any remedies
hereunder. Confidential information hereunder shall not include information that
either: (a) is in the public domain or in the knowledge or possession of the
receiving party when disclosed to such party, or becomes part of the public
domain after disclosure to such receiving party through no fault of such
receiving party; or (b) is disclosed to such receiving party by a third party,
provided such receiving party does not have actual knowledge that such third
party is prohibited from disclosing such information.




13.

CO-BORROWER PROVISIONS.




13.1

Primary Obligation. This Agreement is a primary and original obligation of each
Borrower and shall remain in effect notwithstanding future changes in
conditions, including any change of law or any invalidity or irregularity in the
creation or acquisition of any Obligations or in the execution or delivery of
any agreement between Bank and any Borrower. Each Borrower shall be liable for
existing and future Obligations as fully as if all of all Credit Extensions were
advanced to such Borrower. Bank may rely on any certificate or representation
made by any Borrower as made on behalf of, and binding on, all Borrowers,
including, without limitation, Disbursement Request Forms, Borrowing Base
Certificates and Compliance Certificates.




13.2

Enforcement of Rights. Each Borrower is jointly and severally liable for the
Obligations and Bank may proceed against one or more Borrower to enforce the
Obligations without waiving its right to proceed against any Borrower.




13.3

Borrower as Agents. Each Borrower appoints each other Borrower as its agent with
all necessary power and authority to give and receive notices, certificates or
demands for and on behalf of each Borrower, to act as disbursing agent for
receipt of any Credit Extensions on behalf of each Borrower and to apply to Bank
on behalf of each Borrower for Credit Extensions, any waivers and any consents.
This authorization cannot be revoked, and Bank need not inquire as to each
Borrower’s authority to act for or on behalf of any other Borrower.








25







13.4

Subrogation and Similar Rights. Notwithstanding any other provision of this
Agreement or any other Loan Document, each Borrower irrevocably waives all
rights that it may have at law or in equity (including, without limitation, any
law subrogating Borrower to the rights of Bank under the Loan Documents) to seek
contribution, indemnification, or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by Borrower with respect to the
Obligations in connection with the Loan Documents or otherwise and all rights
that it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by Borrower with respect to the
Obligations in connection with the Loan Documents or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section 0 shall be null and void. If any payment is made to Borrower
in contravention of this Section 0, Borrower shall hold such payment in trust
for Bank and such payment shall be promptly delivered to Bank for application to
the Obligations, whether matured or unmatured.




13.5

Waivers of Notice. Except as otherwise provided in this Agreement, Borrower
waives notice of acceptance hereof; notice of the existence, creation or
acquisition of any of the Obligations; notice of an Event of Default; notice of
the amount of the Obligations outstanding at any time; notice of intent to
accelerate; notice of acceleration; notice of any adverse change in the
financial condition of any other Borrower or of any other fact that might
increase Borrower’s risk; presentment for payment; demand; protest and notice
thereof as to any instrument; default; and all other notices and demands to
which Borrower would otherwise be entitled. Each Borrower waives any defense
arising from any defense of any other Borrower, or by reason of the cessation
from any cause whatsoever of the liability of any other Borrower. Bank’s failure
at any time to require strict performance by any Borrower of any provision of
the Loan Documents shall not waive, alter or diminish any right of Bank
thereafter to demand strict compliance and performance therewith. Nothing
contained herein shall prevent Bank from foreclosing on the Lien of any deed of
trust, mortgage or other security instrument, or exercising any rights available
thereunder, and the exercise of any such rights shall not constitute a legal or
equitable discharge of any Borrower. Borrower also waives any defense arising
from any act or omission of Bank that changes the scope of Borrower’s risks
hereunder.




13.6

Subrogation Defenses. Each Borrower hereby waives any defense based on
impairment or destruction of its subrogation or other rights against any other
Borrower and waives all benefits which might otherwise be available to it under
any statutory or common law suretyship defenses or marshalling rights, now and
hereafter in effect.




13.7

Right to Settle, Release.




(a)

The liability of Borrower hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another Person or secured by other property, or (ii) any
release or unenforceability, whether partial or total, of rights, if any, which
Bank may now or hereafter have against any other Person, including another
Borrower, or property with respect to any of the Obligations.








26







(b)

Without affecting the liability of Borrower hereunder, Bank may (i) compromise,
settle, renew, extend the time for payment, change the manner or terms of
payment, discharge the performance of, decline to enforce, or release all or any
of the Obligations with respect to Borrower, (ii) grant other indulgences to
Borrower in respect of the Obligations, (iii) modify in any manner any documents
relating to the Obligations with respect to Borrower, (iv) release, surrender or
exchange any deposits or other property securing the Obligations, whether
pledged by Borrower or any other Person, or (v) compromise, settle, renew, or
extend the time for payment, discharge the performance of, decline to enforce,
or release all or any obligations of any guarantor, endorser or other Person who
is now or may hereafter be liable with respect to any of the Obligations.




13.8

Subordination. All indebtedness of a Borrower now or hereafter arising held by
another Borrower is subordinated to the Obligations and Borrower holding the
indebtedness shall take all actions reasonably requested by Bank necessary to
effect, to enforce and to give notice of such subordination.




********








27




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.




 

IGI LABORATORIES, INC.

 

 

 

By:

/s/ Jenniffer Collins

 

Name:

Jenniffer Collins

 

Title:

Treasurer & Secretary

 

 

 

 

IGEN, INC.

 

 

 

 

By:

/s/ Jenniffer Collins

 

Name:

Jenniffer Collins

 

Title:

Treasurer & Secretary

 

 

 

 

IGI LABS, INC.

 

 

 

By:

/s/ Jenniffer Collins

 

Name:

Jenniffer Collins

 

Title:

Treasurer & Secretary

 

 

 

 

SQUARE 1 BANK

 

 

 

By:

/s/ Ben Pattison

 

Name:

Ben Pattison

 

Title:

AVP-Venture Banking











28




EXHIBIT A




DEFINITIONS




“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefore, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.




“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and general partners.




“Aggregate Borrowing Limit” means $3,000,000.




“Ancillary Services” means any of the following products or services requested
by Borrower and approved by Bank under the Non-Formula Revolving Line,
including, without limitation, Automated Clearing House transactions, corporate
credit card services, FX Contracts, Letters of Credit, or other treasury
management services.




“Ancillary Services Sublimit” means a sublimit for Ancillary Services under the
Non-Formula Revolving Line not to exceed $125,000




“Authorized Officer” means any person designated as an Authorized Officer in the
resolutions of the board of directors of Borrower provided by Borrower to Bank
which authorize this Agreement and the other transactions contemplated
hereunder. If Borrower provides subsequent resolutions to Bank after the Closing
Date pertaining to the list of Authorized Officers, then only the individual(s)
designated as “Authorized Officer(s)” therein shall be “Authorized Officers” for
purposes of this Agreement.




“Availability End Date” means February 28, 2014.




“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
(whether generated in-house or by outside counsel) incurred in amending,
enforcing or defending the Loan Documents (including fees and expenses of
appeal), incurred before, during and after an Insolvency Proceeding, whether or
not suit is brought.




“Blood Cells” means Blood Cells, Inc., a Subsidiary of Igen incorporated in the
State of Delaware.




“Borrower Information Certificate” means the certificate dated as of June 20,
2012 provided by Borrower to Bank.




“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.




“Borrowing Base” means an amount equal to 80% (the “Advance Rate”) of Eligible
Accounts, as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrower.








1







“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of North Carolina are authorized or required to close.




“Cash” means unrestricted cash and cash equivalents.




“Change in Control” shall mean a transaction, other than a bona fide equity
financing or series of financings on terms and from investors reasonably
acceptable to Bank, in which any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of a sufficient number of shares of all
classes of stock then outstanding of Borrower ordinarily entitled to vote in the
election of directors, empowering such “person” or “group” to elect a majority
of the Board of Directors of Borrower, who did not have such power before such
transaction.




“Closing Date” means the date of this Agreement.




“Code” means the North Carolina Uniform Commercial Code as amended or
supplemented from time to time.




“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral to the extent not described on Exhibit B, except to the
extent any such property (i) is non-assignable by its terms without the consent
of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, §25-9-406 and §25-9-408 of the Code), (ii) the granting of a
security interest therein is contrary to applicable law, provided that upon the
cessation of any such restriction or prohibition, such property shall
automatically become part of the Collateral, (iii) constitutes the capital stock
of a controlled foreign corporation (as defined in the IRC), in excess of 65% of
the voting power of all classes of capital stock of such controlled foreign
corporations entitled to vote, or (iv) consists of property (including any
attachments, accessions or replacements) that is subject to a Lien that is
permitted pursuant to clause (c) of the definition of Permitted Liens, if the
grant of a security interest with respect to such property pursuant to this
Agreement would be prohibited by the agreement creating such Permitted Lien or
would otherwise constitute a default thereunder, provided, that such property
will be deemed "Collateral" hereunder upon the termination and release of such
Permitted Lien.




“Collateral State” means the state or states where the Collateral is located,
which is New Jersey and any other state or states which the Borrower and Bank
may agree from time to time constitutes a “Collateral State”.




“Compliance Certificate” means a compliance certificate delivered by Borrower
substantially in the form attached hereto as Exhibit E.




“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of








2




business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.




“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.




“Credit Extension” means each Formula Advance, Non-Formula Advance, Term Advance
or any other extension of credit, by Bank to or for the benefit of Borrower
hereunder.




“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.3; provided, that Bank may change the
Advance Rate and the standards of eligibility by giving Borrower 10 days prior
written notice. Unless otherwise agreed to by Bank, Eligible Accounts shall not
include the following:




(a)

Account balances that the account debtor has failed to pay in full within 90
days of invoice date;




(b)

Account credit balances greater than 90 days from invoice date;




(c)

Accounts with respect to an account debtor, 25% of whose Accounts the account
debtor has failed to pay within 90 days of invoice date;




(d)

Accounts with respect to an account debtor, including the account debtor’s
subsidiaries and Affiliates, whose total obligations to Borrower exceed 25% of
all Accounts (such percentage, the “Concentration Limit”), to the extent such
obligations exceed the Concentration Limit, Bank will exclude the portion in
excess of the applicable Concentration Limit, except as approved in writing by
Bank; and provided further that (i) the applicable Concentration Limit with
respect to Accounts of Medimetriks Pharmaceuticals, Inc. and NeoStrata Company,
Inc. shall be 40% of all such Accounts, and (ii) Bank shall allow for an
increase (in an amount acceptable to Bank in its sole discretion) in the
Concentration Limit for Accounts of Borrower’s future distributor of its
anti-inflammatory product, subject to Bank’s approval, in its sole discretion,
of such distributor;




(e)

Accounts with respect to which the account debtor does not have its principal
place of business in the United States, except for Eligible Foreign Accounts;




(f)

Accounts with respect to which the account debtor is the United States or any
department, agency, or instrumentality of the United States, except for Accounts
of the United States if the payee has assigned its payment rights to Bank and
the assignment has been acknowledged under the Assignment of Claims Act of 1940
(31 U.S.C. 3727);




(g)

Accounts with respect to which Borrower is liable to the account debtor for
goods sold or services rendered by the account debtor to Borrower, but only to
the extent of any amounts owing to the account debtor against amounts owed to
Borrower;




(h)

Accounts with respect to which the account debtor is an officer, employee,
agent, Subsidiary or Affiliate of Borrower;








3







(i)

Accounts with respect to which goods are placed on consignment, guaranteed sale,
sale or return, sale on approval, bill and hold, demo or promotional, or other
terms by reason of which the payment by the account debtor may be conditional;




(j)

“Advanced Billings,” i.e., accounts that have not yet been billed to the account
debtor or that relate to deposits (such as good faith deposits) or other
property of the account debtor held by Borrower for the performance of services
or delivery of goods which Borrower has not yet performed or delivered;




(k)

Accounts with respect to which the account debtor disputes liability or makes
any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business;




(l)

Accounts the collection of which Bank reasonably determines after inquiry and
consultation with Borrower to be doubtful;




(m)

Retentions and hold-backs; and




(n)

“Progress Billings,” i.e., accounts that are billed based on project milestones
and not on actual time and materials bases.




“Eligible Foreign Accounts” means Accounts: (x) with respect to which the
account debtor does not have its principal place of business in the United
States; and (y) which do not otherwise fall within any of subsections (a)
through (d) and (f) through (n) of the definition of “Eligible Accounts”, and
that are: (i) supported by one or more letters of credit in an amount and of a
tenor, and issued by a financial institution, acceptable to Bank, (ii) insured
by the Export Import Bank of the United States, (iii) generated by an account
debtor with its principal place of business in Canada, except for the Province
of Quebec, or (iv) approved by Bank on a case-by-case basis. All Eligible
Foreign Accounts must be calculated in U.S. Dollars, and must be billed by
Borrower from a location within the United States of America.




“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.




“Event of Default” has the meaning assigned in Article 8.




“Flavorsome” means Flavorsome Ltd., a joint venture fifty (50) percent owned by
Igen and incorporated in the State of Delaware.




“Foreign Exchange Reserve Percentage” means a percentage of reserves for FX
Contracts as determined by Bank, in its sole discretion from time to time.




“Formula Advance” or “Formula Advances” means a cash advance or cash advances
under the Formula Revolving Line.




“Formula Revolving Line” means a Credit Extension of up to $1,250,000.








4







“Formula Revolving Maturity Date” means August 30, 2013.




“FX Contracts” means contracts between Borrower and Bank for foreign exchange
transactions.




“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time in the United States.




“Inactive Subsidiary” means each of Blood Cells, Flavorsome, Micro Burst and
Vista.




“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including, without limitation,
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations, including but not limited to any sublimit contained herein.




“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.




“Interest Only End Date” means August 31, 2013.




“Inventory” means all present and future inventory in which Borrower has any
interest.




“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.




“Investment Agreement” means, collectively, IGI’s stock purchase and other
agreement(s) pursuant to which IGI most recently issued its preferred stock.




“IRC” means the United States Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereby and the judicial and administrative decisions
rendered thereunder.




“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at Borrower’s request.




“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.




“Liquidity” means the sum of: (i) unrestricted Cash in Bank plus (ii) the
Borrowing Base.




“Liquidity Ratio” means the ratio of Liquidity to all Indebtedness to Bank (but
excluding any Indebtedness to Bank which is secured by Cash held in a segregated
deposit account at Bank).




“Loan Advance/Paydown Request Form” means a loan advance request or paydown
request delivered by Borrower substantially in the form attached hereto as
Exhibit C.




“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.








5







“Material Adverse Effect” means a material adverse effect on: (i) the
operations, business or financial condition of Borrower and its Subsidiaries
taken as a whole; (ii) the ability of Borrower to repay the Obligations or
otherwise perform its obligations under the Loan Documents; or (iii) Borrower’s
interest in, or the value, perfection or priority of Bank’s security interest in
the Collateral.




“MicroBurst” means Micro Burst Energy, Inc., a Subsidiary of IGI incorporated in
the State of Delaware.




“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.




“Non-Formula Advance” or “Non-Formula Advances” means a cash advance or cash
advances under the Non-Formula Revolving Line.




“Non-Formula Revolving Line” means a Credit Extension of up to $125,000
(inclusive of any amounts outstanding under the Ancillary Services Sublimit).




“Non-Formula Revolving Maturity Date” means August 30, 2013.




“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement, the other Loan
Documents or any other agreement, whether absolute or contingent, due or to
become due, now existing or hereafter arising, including any interest that
accrues after the commencement of an Insolvency Proceeding and including any
debt, liability, or obligation owing from Borrower to others that Bank may have
obtained by assignment or otherwise.




“Patents” means all patents, patent applications and like protections including,
without limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.




“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.




“Permitted Indebtedness” means:




(a)

Indebtedness of Borrower in favor of Bank arising under this Agreement or any
other Loan Document;




(b)

Indebtedness existing on the Closing Date and disclosed in the Schedule;




(c)

Indebtedness not to exceed $250,000 in the aggregate in any fiscal year of
Borrower secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed at the time it is
incurred the lesser of the cost or fair market value of the property financed
with such Indebtedness;




(d)

Subordinated Debt;




(e)

Indebtedness to trade creditors incurred in the ordinary course of business;








6







(f)

Hedging obligations (other than those entered into for speculative purposes) for
the purpose of limiting interest rate risk, exchange rate risk with respect to
any currency exchange, commodity risk or any combination of the foregoing;




(g)

Letters of credit issued by Bank that are secured only by cash collateral
accounts;




(h)

Appeal bonds in respect of judgments which would not constitute an Event of
Default, as well as letters of credit issued by Bank to support such appeal
bonds;




(i)

Surety bonds issued in the ordinary course of business;




(j)

Indebtedness of any Borrower in favor of another Borrower;




(k)

Guaranties by any Borrower of Permitted Indebtedness of any Borrower; and




(l)

Extensions, refinancings and renewals of any items of Permitted Indebtedness,
provided that the principal amount is not increased or the terms modified to
impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.




“Permitted Investment” means:




(a)

Investments existing on the Closing Date disclosed in the Schedule;




(b)

(i) Marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency or any State thereof maturing within one
year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and currently having rating
of at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (iii) Bank’s certificates of deposit maturing no more than
one year from the date of investment therein; (iv) Bank’s money market accounts;
(v) Investments in regular deposit or checking accounts held with Bank or
subject to a control agreement in favor of Bank; and (vi) Investments consistent
with any investment policy adopted by IGI’s board of directors;




(c)

Repurchases of stock from former employees or directors of Borrower under the
terms of applicable repurchase agreements (i) in an aggregate amount not to
exceed $250,000 in any fiscal year, provided that no Event of Default has
occurred, is continuing or would exist after giving effect to the repurchases,
or (ii) in any amount where the consideration for the repurchase is the
cancellation of indebtedness owed by such former employees to Borrower
regardless of whether an Event of Default exists;




(d)

Investments accepted in connection with Permitted Transfers;




(e)

Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed $250,000 in the aggregate
in any fiscal year;




(f)

Investments not to exceed $250,000 outstanding in the aggregate at any time
consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the ordinary course of business, and (ii) loans
to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plan agreements approved by IGI’s Board of Directors;








7







(g)

Investments in unfinanced capital expenditures in any fiscal year, not to exceed
$250,000;




(h)

Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;




(i)

Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business, provided that this subparagraph (h) shall not apply
to Investments of Borrower in any Subsidiary;




(j)

Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed $250,000 in the aggregate in any
fiscal year; and




(k)

Investments permitted under Section 7.3.




“Permitted Liens” means the following:




(a)

Any Liens existing on the Closing Date and disclosed in the Schedule (excluding
Liens to be satisfied with the proceeds of the Credit Extensions) or arising
under this Agreement, the other Loan Documents, or any other agreement in favor
of Bank;




(b)

Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves;




(c)

Liens not to exceed $250,000 in the aggregate in any fiscal year of Borrower (i)
upon or in any Equipment (other than Equipment financed by a Credit Extension)
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such Equipment or indebtedness incurred solely for the purpose of
financing the acquisition or lease of such Equipment, or (ii) existing on such
Equipment at the time of its acquisition, in each case provided that the Lien is
confined solely to the property so acquired and improvements thereon, and the
proceeds of such Equipment;




(d)

Liens incurred in connection with the extension, renewal or refinancing of the
indebtedness secured by Liens of the type described in clauses (a) through (c)
above, provided that any extension, renewal or replacement Lien shall be limited
to the property encumbered by the existing Lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase;




(e)

Liens arising from judgments, decrees, or attachments in circumstances not
constituting an Event of Default under Sections 8.4 (attachment) or 8.7
(judgments);




(f)

Carriers’, warehouseman’s, landlord’s, mechanic’s or other like liens arising in
the ordinary course of business that are not overdue for a period of more than
60 days or that are being contested in good faith proceedings provided that
adequate reserves are maintained on the books of Borrower or the applicable
Subsidiary;




(g)

Pledges or deposits in connection with worker’s compensation, unemployment
insurance and other social legislation;








8







(h)

Liens in connection with all obligations of Borrower as a lessee under leases
that have been or should be, in accordance with GAAP, recorded as capital
leases;




(i)

Liens securing hedging obligations if permitted to be incurred hereunder;




(j)

Liens to secure the performance of tenders, buds, surety or performance bonds,
sales or servicing contracts and other similar obligations incurred in the
ordinary course of business;




(k)

Cash collateral accounts securing letters of credit issued by Bank;




(l)

Security deposits and similar deposits in connection with leases or similar
obligations made in the ordinary course of business;




(m)

Non-exclusive licenses of intellectual property granted in the ordinary course
of business; and




(n)

Liens securing Subordinated Debt.




“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:




(a)

Inventory in the ordinary course of business;




(b)

Licenses, leases and similar arrangements for the use of the property of
Borrower or its Subsidiaries in the ordinary course of business;




(c)

Worn-out, surplus or obsolete Equipment;




(d)

Grants of security interests and other Liens that constitute Permitted Liens;




(e)

Assets from one Borrower to another Borrower;




(f)

Equipment in exchange for other Equipment useful in the business of Borrower
having a fair market value equal to or greater than the Equipment being traded
in;




(g)

Cash equivalents in the ordinary course of business for the purpose of
conducting Borrower’s day-to-day operations, so long as such transfer would not
be prohibited by any other provision of this Agreement; and




(h)

Other assets of Borrower or its Subsidiaries that do not in the aggregate exceed
$250,000during any fiscal year.




“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.




“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.








9







“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer, Vice President of Finance and
the Controller of Borrower, as well as any other officer, director or employee
identified as an Authorized Officer in the resolutions of the board of directors
of such Borrower delivered by Borrower to Bank in connection with this
Agreement.




“Revenue” means revenue recognized in accordance with GAAP.




“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.




“Shares” means sixty-five percent (65%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
in any Subsidiary of Borrower which is not an entity organized under the laws of
the United States, a state of the United States or territory thereof, and (ii)
one hundred percent (100%) of the issued and outstanding capital stock,
membership units or other securities owned or held of record by Borrower in any
Subsidiary of Borrower which is an entity organized under the laws of the United
States, a state of the United States or any territory thereof. Notwithstanding
the above, the Shares shall not include any capital stock, membership units or
other securities of the Inactive Subsidiaries owned by Borrower.




“SOS Reports” means the official reports from the Secretaries of State or
similar office of each Collateral State, the state where Borrower’s chief
executive office is located, the state of Borrower’s formation and other
applicable federal, state or local government offices identifying all current
security interests filed in the Collateral and Liens of record as of the date of
such report.




“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).




“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.




“Term Advance” or “Term Advances” means the Tranche A Term Advances and the
Tranche B Term Advances.




“Term Loan Maturity Date” means February 28, 2016.




“Trademarks” means any trademark and service mark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.




“Tranche” means any of the Tranche A Term Advance or Tranche B Term Advances.




“Tranche A Limit” has the meaning assigned in Section 2.1(c)(i).




“Tranche A Term Advance” and “Tranche A Term Advances” have the meaning assigned
in Section 2.1(c).








10







“Tranche B Availability Start Date” means the date upon which each of the
following conditions shall have been satisfied: (i) Borrower shall have received
approval of its anti-inflammatory product from the U.S. Food and Drug
Administration (the “FDA Approval”), and (ii) Borrower shall have provided
evidence to Bank, in form and substance satisfactory to Bank, of the FDA
Approval.




“Tranche B Limit” has the meaning assigned in Section 2.1(c)(i).




“Tranche B Term Advance” and “Tranche B Term Advances” have the meaning assigned
in Section 2.1(c).




“Vista” means Vista International Sales Corp, a wholly-owned Subsidiary of Igen
organized in the Virgin Islands.











11







DEBTOR:

IGI LABORATORIES, INC.

 

 

SECURED PARTY:

SQUARE 1 BANK




EXHIBIT B




COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT




All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:




(a)

all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (including patents,
trademarks, copyrights, goodwill, payment intangibles, domain names, and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;




(b)

any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the North Carolina Uniform Commercial
Code, as amended or supplemented from time to time, including revised Division 9
of the Uniform Commercial Code-Secured Transactions.




Notwithstanding the foregoing, the Collateral shall not include any of the
intellectual property, in any medium, of any kind or nature whatsoever, now or
hereafter owned or acquired or received by Borrower, or in which Borrower now
holds or hereafter acquires or receives any right or interest (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment and
proceeds from the sale, licensing or disposition of all or any part, or rights
in, the foregoing (the “Rights to Payment”).




Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of August31, 2012, include
the Intellectual Property to the extent and only to the extent necessary to
permit perfection of Bank’s security interest in the Rights to Payment, and
further provided, however, that Bank’s enforcement rights with respect to any
security interest in the Intellectual Property shall be absolutely limited to
the Rights to Payment only, and Bank shall have no recourse whatsoever with
respect to the underlying Intellectual Property.








1







DEBTOR:

IGEN, INC.

 

 

SECURED PARTY:

SQUARE 1 BANK




EXHIBIT B




COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT




All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:




(a)

all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (including patents,
trademarks, copyrights, goodwill, payment intangibles, domain names and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;




(b)

any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefore or for any right to payment. All terms
above have the meanings given to them in the North Carolina Uniform Commercial
Code, as amended or supplemented from time to time, including revised Division 9
of the Uniform Commercial Code-Secured Transactions.




Notwithstanding the foregoing, the Collateral shall not include any of the
intellectual property, in any medium, of any kind or nature whatsoever, now or
hereafter owned or acquired or received by Borrower, or in which Borrower now
holds or hereafter acquires or receives any right or interest (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment and
proceeds from the sale, licensing or disposition of all or any part, or rights
in, the foregoing (the “Rights to Payment”).




Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of August31, 2012, include
the Intellectual Property to the extent and only to the extent necessary to
permit perfection of Bank’s security interest in the Rights to Payment, and
further provided, however, that Bank’s enforcement rights with respect to any
security interest in the Intellectual Property shall be absolutely limited to
the Rights to Payment only, and Bank shall have no recourse whatsoever with
respect to the underlying Intellectual Property.








2







DEBTOR:

IGI LABS, INC.

 

 

SECURED PARTY:

SQUARE 1 BANK




EXHIBIT B




COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT




All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:




(a)

all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (including patents,
trademarks, copyrights, goodwill, payment intangibles, domain names and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;




(b)

any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefore or for any right to payment. All terms
above have the meanings given to them in the North Carolina Uniform Commercial
Code, as amended or supplemented from time to time, including revised Division 9
of the Uniform Commercial Code-Secured Transactions.




Notwithstanding the foregoing, the Collateral shall not include any of the
intellectual property, in any medium, of any kind or nature whatsoever, now or
hereafter owned or acquired or received by Borrower, or in which Borrower now
holds or hereafter acquires or receives any right or interest (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment and
proceeds from the sale, licensing or disposition of all or any part, or rights
in, the foregoing (the “Rights to Payment”).




Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of August31, 2012, include
the Intellectual Property to the extent and only to the extent necessary to
permit perfection of Bank’s security interest in the Rights to Payment, and
further provided, however, that Bank’s enforcement rights with respect to any
security interest in the Intellectual Property shall be absolutely limited to
the Rights to Payment only, and Bank shall have no recourse whatsoever with
respect to the underlying Intellectual Property.











3













EXHIBIT C




LOAN ADVANCE/PAYDOWN REQUEST FORM




[Please refer to New Borrower Kit]



















EXHIBIT D




BORROWING BASE CERTIFICATE




[Please refer to New Borrower Kit]






















EXHIBIT E




COMPLIANCE CERTIFICATE




[Please refer to New Borrower Kit]















